 

Exhibit 10.33

 

MERGER SUCCESS FEE AGREEMENT

 

As a condition and in consideration of your efforts to induce and close the
merger between CellIt and Davox Corporation, you hereby agree with Davox
Corporation as follows:

 

1.   Merger Success Fee:

 

Upon the consummation and closing of the merger between CellIt and Davox
Corporation (the “Merger”), you will be eligible to receive a payment in the
amount of Three Hundred Thousand Dollars ($300,000) (the “Merger Success Fee”)
provided that you remain continuously employed by Davox Corporation for two full
years following the date of the closing of the merger. If your employment is
terminated either (i) by Davox Corporation for Cause (as defined below) or (ii)
by you for other than a Good Reason, at any time prior to your two year
anniversary date, Davox Corporation shall have no obligation or liability to pay
you the Merger Success Fee or any portion thereof. However, if your employment
is terminated by Davox Corporation for reasons other than Cause, at any time
prior to the expiration of said two year anniversary date, Davox Corporation
shall pay you the Merger Success Fee.

 

2.   Definitions:

 

  (a)   For purposes of this Agreement, a termination for “Cause” shall mean (i)
an action or omission by you which constitutes a willful and material breach of
the executive’s employment agreement, (ii) fraud, embezzlement, misappropriation
of funds or breach of trust in connection with your services hereunder, (iii)
conviction of a felony crime or (iv.) a termination of employment due to
performance which shall be defined as a failure to meet the essential functions
of your position or a failure to deliver value to the company that is
commensurate with the duties and responsibilities of your position. Any
termination for Cause shall be made in writing to the Executive, which notice
shall set forth in detail all acts or omissions upon which the Company is
relying for such termination.

 

  (b)   For purposes of this Agreement, “Good Reason” shall mean or refer to

 

For purposes of this Agreement, “Good Reason” shall mean

 

  (i)   A constructive dismissal of you by the company. For purposes of this
section, a constructive dismissal may include the assignment to you of any
duties inconsistent in any respect with your position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by your employment agreement, or any other
action by Davox Corporation which results in a diminution in such position,
authority, duties, responsibilities or compensation, for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by Davox Corporation promptly after receipt of notice thereof given
by you;

 

  (ii)   (ii) Davox Corporation requiring you to be based at any office or
location other than the greater Boston or Miami Metropolitan area immediately
prior to termination, except for travel reasonably required in the performance
of your responsibilities.

 

3.   Assignment.    You do not have the right to assign or delegate your rights
hereunder to any other person or entity. Davox Corporation has the right to
assign this Agreement by operation of law or otherwise, without notice, to any
entity which acquires by merger or otherwise a majority voting interest in
Company. This Agreement shall inure to the benefit of, and be binding upon, the
successors and assigns of Davox Corporation.

 

4.   Employment At-Will:    You agree and acknowledge that, unless otherwise
specified in writing between you and Davox Corporation, your employment with
Davox Corporation is on an at-will



--------------------------------------------------------------------------------

 

basis, meaning that either you or Davox Corporation may terminate your
employment at any time and for any or no reason with or without notice. The
terms above do not create any contractual rights to employment other than
at-will and relate only to CellIt’s obligation to pay you the Merger Success Fee
upon the termination of your employment.

 



 

Very truly yours,

 







Davox Corporation

 

By: /s/ James D. Foy

 

Name: James D. Foy

 

Title: President & CEO

 

I REPRESENT THAT I HAVE READ THE FOREGOING AGREEMENT, THAT I FULLY UNDERSTAND
THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT I AM KNOWINGLY AND
VOLUNTARILY EXECUTING THE SAME. IN ENTERING INTO THIS AGREEMENT, I DO NOT RELY
ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS
ATTORNEYS WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS DOCUMENT.

 

ACCEPTED:

 

/s/ Alexander Tellez

Alexander Tellez

 

Date: January 10, 2002